Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 1 of 41



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 18-CV-60257-BLOOM/VALLE

   SENTRY DATA SYSTEMS, INC.,

                  Plaintiff,

   v.

   CVS PHARMACY, INC. and
   WELLPARTNER, LLC,

                  Defendants.
                                                 /

        DEFENDANTS CVS PHARMACY, INC. AND WELLPARTNER, LLC’s ANSWER

          Defendants CVS Pharmacy, Inc. (“CVS”) and Wellpartner,                 LLC (“Wellpartner ”)

   (collectively, “Defendants”), by counsel, hereby file their Answer to Plaintiff Sentry Data Systems,

   Inc.’s (“Plaintiff” or “Sentry”) Amended Complaint (ECF No. 121, 123). All headings in the

   Amended Complaint are presumed to be for ease of reference, but to the extent headings contain

   factual allegations to which a response is required, they are denied. Pursuant to the Court’s April

   3, 2019 Order (ECF No. 175), Plaintiff’s antitrust claims are limited to 22 individual Core-Based

   Statistical Areas (“CBSAs”) identified in Paragraph 114 of the Amended Complaint. To the extent

   allegations directed at Plaintiff’s antitrust claims relate to any other geographic localities,

   Defendants are not obligated to respond and on that basis deny those allegations. Unless otherwise

   provided, Defendants answer on information and belief. All allegations not specifically admitted

   are denied. Defendants reserve the right to amend their Answer, in whole or in part.

                                     NATURE OF THE ACTION

          1.      Defendants lack knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations in the first two sentences in Paragraph 1 and on that basis deny
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 2 of 41



   them. Defendants otherwise deny the allegations in Paragraph 1, except Defendants admit that

   the 340B Drug Pricing Program is a federal program.

                                            THE PARTIES

          2.      Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 2 and on that basis deny them.

          3.      Defendants admit the allegations in Paragraph 3.

          4.      Defendants    admit    that   Wellpartner    is   organized   under   the   laws   of

   Delaware. Defendants deny that Wellpartner’s principal place of business is at 20800 S.W. 115th

   Avenue, Suite 100, Tualatin, Oregon, 97062.

          5.      Defendants admit that CVS acquired Wellpartner, Inc. in 2017. On December 1,

   2017, Wellpartner, Inc. was converted from a Delaware corporation to a Delaware limited liability

   company, and its name was changed to Wellpartner, LLC. Paragraph 5 otherwise states legal

   conclusions to which no response is required.

                            STANDING, JURISDICTION, AND VENUE

          6.       The allegations in Paragraph 6 consist of Plaintiffs’ characterization of their

   purported claims, to which no response is required.        To the extent any response is required,

   Defendants deny the allegations in Paragraph 6.

          7.      Paragraph 7 states a legal conclusion to which no response is required. To the extent

   any response is required, Defendants deny the allegations in Paragraph 7.

          8.      Paragraph 8 states a legal conclusion to which no response is required. To the extent

   any response is required, Defendants deny the allegations in Paragraph 8.

          9.      Paragraph 9 states legal conclusions to which no response is required. To the extent

   any response is required, Defendants deny the allegations in Paragraph 9.


                                                     2
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 3 of 41



          10.     The first and second sentences in Paragraph 10 state legal conclusions to which no

   response is required. To the extent any response is required, Defendants deny the allegations in

   the first and second sentences in Paragraph 10. Defendants deny the allegations in the third

   sentence in Paragraph 10 on the grounds that “certain contracts” is undefined, rendering those

   allegations vague as a matter of law, and that, to the extent not vague, Defendants refer to the

   referenced documents for their content and deny any characterization of them.

          11.     Paragraph 11 states a legal conclusion to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 11.

                              THE 340B DRUG PRICING PROGRAM

          12.     Defendants refer to the referenced law for its content and deny any characteriza tio n

   of it. Defendants lack knowledge or information sufficient to form a belief as to the truth or falsity

   of the remaining allegations in Paragraph 12 and on that basis deny them.

          13.     Defendants refer to the referenced law for its content and deny any characteriza tio n

   of it. Defendants lack knowledge or information sufficient to form a belief as to the truth or falsity

   of the remaining allegations in Paragraph 13 and on that basis deny them.

          14.     Defendants admit the allegations in Paragraph 14, including that the identity of all

   covered entities participating in the 340B program are available through the publically available

   government database at the website: https://340bopais.hrsa.gov/coveredentitysearch.

          15.     Defendants admit that approved covered entities may purchase covered outpatient

   drugs under the 340B Program from drug manufacturers at or below the 340B ceiling price, but

   deny the remaining allegations in the first sentence of Paragraph 15 on the basis that “typica lly”

   and “well below” are undefined, rendering those allegations vague as a matter of law. As to the

   second sentence of Paragraph 15, Defendants refer to the referenced document for its content and


                                                     3
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 4 of 41



   deny any characterization of it. Defendants admit that the 340B program allows covered entities

   to purchase covered drugs at or below the 340B ceiling price, and to dispense them at the

   negotiated contract price with third-party payers, including Medicare and private insurers; and that

   this can sometimes result in a profit to covered entities, after accounting for other fees; and

   Defendants otherwise deny the allegations in the third and fourth sentences of Paragraph 15.

           16.     Defendants deny the allegations in Paragraph 16 on the basis that “these savings, ”

   “captured,” and “the prescription” are undefined, rendering those allegations vague as a matter of

   law.

           17.     Defendants deny the allegations in Paragraph 17 on the basis that “steer” is

   undefined, rendering those allegations vague as a matter of law.

           18.     The allegations in the first sentence of Paragraph 18 state a legal conclusion to

   which no response is required. To the extent any response is required, Defendants refer to the

   referenced law for its content and deny any characterization of it. Defendants lack knowledge or

   information sufficient to form a belief as to the truth or falsity of the remaining allegations in

   Paragraph 18 and on that basis deny them.

           19.     Paragraph 19 states a legal conclusion to which no response is required. To the

   extent any response is required, Defendants refer to the referenced law for its content and deny

   any characterization of it.

           20.     Paragraph 20 states a legal conclusion to which no response is required. To the

   extent any response is required, Defendants refer to the referenced law for its content and deny

   any characterization of it.




                                                    4
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 5 of 41



           21.     Paragraph 21 states a legal conclusion to which no response is required. To the

   extent a response it required, Defendants refer to the referenced law for its content and deny any

   characterization of it.

           22.     The second sentence of Paragraph 22 states a legal conclusion to which no response

   is required. To the extent a response is required, Defendants refer to the referenced law for its

   content and deny any characterization of it. As to the remaining allegations, Defendants admit

   that covered entities typically identify which filled prescriptions are 340B eligible.

           23.     Paragraph 23 states a legal conclusion to which no response is required. To the

   extent a response is required, Defendants refer to the referenced law for its content and deny any

   characterization of it.

           24.     Defendants refer to the referenced HRSA guidance for its content and deny any

   characterization of it. Defendants admit that HRSA audits covered entities to ensure compliance

   with the requirements of the 340B program.

           25.     Defendants admit that certain covered entities hire administrators to provide

   services relating to the 340B program, such as eligibility determinations, technology support, and

   compliance. Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the remaining allegations in Paragraph 25 and on that basis deny them.

           26.     As a purported summary of a “340B Workflow,” the allegations in Paragraph 26

   are necessarily incomplete, and on that basis, Defendants deny them.

           27.     Defendants deny the allegations in Paragraph 27 on the grounds that “risk of non-

   compliance,” “grows,” “scattered,” “data portal or dashboard,” and “generally” are undefined,

   rendering those allegations vague as a matter of law, and that, to the extent not vague, Defendants

   lack knowledge or information sufficient to form a belief as to their truth or falsity.


                                                     5
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 6 of 41



                                      CONTRACT PHARMACIES

           28.      Defendants admit that covered entities generally pay a fee to contract pharmacies

   for their services, and that there is generally a contract between a covered entity and a contract

   pharmacy, sometimes known as a Pharmacy Services Agreement (“PSA”).

           29.      Defendants admit that some contracts between covered entities and pharmacies

   require the covered entities to replenish drugs at full price if the contract pharmacy does not fill

   enough 340B eligible prescriptions during a certain period for that covered entity. Defendants

   deny the remaining allegations in Paragraph 29 on the grounds that “substantial,” “implementa tio n

   and administrative costs,” “risks,” and “replenishment model” are undefined, rendering those

   allegations vague as a matter of law.

           30.      Defendants deny the allegations in Paragraph 30 on the grounds that “large

   volumes” and “steer” are undefined, rendering those allegations vague as a matter of law, and that,

   to the extent not vague, Defendants lack knowledge or information sufficient to form a belief as to

   their truth or falsity.

           31.      Defendants deny the allegations in Paragraph 31 on the grounds that “typically” is

   undefined, rendering those allegations vague as a matter of law, and that, to the extent not vague,

   Defendants lack knowledge or information sufficient to form a belief as to their truth or falsity.

           32.      Defendants deny the allegations in the first sentence of Paragraph 32 on the basis

   that “typically” is undefined, rendering those allegations vague as a matter of law. Defendants

   lack knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

   allegations in Paragraph 32 and on that basis deny them.

           33.      Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 33 and on that basis deny them.


                                                     6
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 7 of 41



           34.     Defendants admit that Walgreens is the “single largest contract pharmacy.”

   Defendants refer to the referenced Pembroke Consulting analysis for its content and deny any

   characterization of it, and otherwise lack knowledge or information sufficient to form a belief as

   to the truth or falsity of the remaining allegations in Paragraph 34 and on that basis deny them.

           35.     Defendants deny the allegations in the first sentence in Paragraph 35 on the grounds

   that “must have,” is undefined, rendering those allegations vague as a matter of law, and that, to

   the extent not vague, Defendants lack knowledge or information sufficient to form a belief as to

   their truth or falsity.   Defendants refer to the referenced Pembroke Consulting analysis for its

   content and deny any characterization of it, and otherwise lack knowledge or information suffic ie nt

   to form a belief as to the truth or falsity of the allegations in the second and third sentences in

   Paragraph 35 and on that basis deny them.

           36.     Defendants deny the allegations in the first, second, third, and fourth sentences in

   Paragraph 36 on the grounds that “dominant,” “markets,” “sustainable competitive advantages,”

   “leading role,” “unmatched,” “dominance,” “very attractive,” and “must have” are undefined,

   rendering those allegations vague as a matter of law, and that, to the extent not vague, Defendants

   lack knowledge or information sufficient to form a belief as to their truth or falsity. As to the fifth

   and sixth sentences in Paragraph 36, Defendants refer to the referenced statements for their content,

   to the extent they exist, and deny any characterization of them.

           37.     Defendants deny the allegations in the first sentence in Paragraph 37 on the grounds

   that “must have” is undefined, rendering those allegations vague as a matter of law, and that, to

   the extent not vague, Defendants lack knowledge or information sufficient to form a belief as to

   their truth or falsity. CVS denies the allegations in the second sentence in Paragraph 37. As to

   the third, fourth, seventh, and eighth sentences in Paragraph 37, Defendants refer to the referenced


                                                     7
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 8 of 41



   statements for their content, to the extent they exist, and deny any characterization of them.

   Defendants deny the allegations in the fifth, sixth, ninth, and tenth sentences in Paragraph 37 on

   the grounds that “market growth,” “retail pharmacy market,” “competitive significance,” and

   “retail clinic operator” are undefined, rendering those allegations vague as a matter of law, and

   that, to the extent not vague, Defendants lack knowledge or information sufficient to form a belief

   as to their truth or falsity, with the exception that Defendants admit that there more than more than

   1,100 MinuteClinics across the country.

           38.     Defendants deny the allegations in the first sentence in Paragraph 38 on the grounds

   that “dominant,” “retail pharmacy markets,” “substantial,” and “barriers to entry” are undefined,

   rendering those allegations vague as a matter of law. As to the remaining allegations in Paragraph

   38, Defendants refer to the referenced statement for its content, to the extent it exists, and deny

   any characterization of it.

           39.     Defendants deny the allegations in the first and fourth sentences in Paragraph 39

   on the grounds that “pillar,” “dominance,” and “steer” are undefined, rendering those allegatio ns

   vague as a matter of law, and that, to the extent not vague, Defendants lack knowledge or

   information sufficient to form a belief as to their truth or falsity. As a purported summary of the

   business of Health Plans and PBMs, the allegations in the second sentence of Paragraph 39 are

   necessarily incomplete, and on that basis Defendants deny them.          As to the third sentence,

   Defendants admit that CVS Caremark has roughly 90 million PBM plan members, but otherwise

   deny the allegations on the grounds that “PBM market” and how plaintiff measures market share

   are undefined rendering those allegations vague as a matter of law, and that, to the extent not

   vague, Defendants lack knowledge or information sufficient to form a belief as to their truth or




                                                    8
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 9 of 41



   falsity.    As to the fifth and sixth sentences in Paragraph 39, Defendants refer to the referenced

   statements for their content, to the extent they exist, and deny any characterization of them.

              40.    Defendants deny the allegations in the first sentence in Paragraph 40 on the grounds

   that “must have,” “growing dominance,” “specialty pharmaceuticals,” “high cost,” “rare,”

   “uncommon,” and “special” are undefined, rendering those allegations vague as a matter of law,

   and that, to the extent not vague, Defendants lack knowledge or information sufficient to form a

   belief as to their truth or falsity. As to the second, third, and fourth sentences in Paragraph 40,

   Defendants refer to the referenced statements for their content, to the extent they exist, and deny

   any characterization of them. Defendants deny the remaining allegations in Paragraph 40 on the

   grounds that “specialty pharmaceuticals” is undefined, rendering those allegations vague as a

   matter of law, and that, to the extent not vague, Defendants lack knowledge or informa tio n

   sufficient to form a belief as to their truth or falsity.

              41.    Defendants deny the allegations in the first, second, third, and fifth sentences in

   Paragraph 41 on the grounds that “dominant,” “substantial barriers to entry,” “specialty

   pharmaceuticals,” “specialty drugs,” and “expensive” are undefined, rendering those allegatio ns

   vague as a matter of law, and that, to the extent not vague, Defendants lack knowledge or

   information sufficient to form a belief as to their truth or falsity. As to the remaining allegatio ns

   in Paragraph 41, Defendants refer to the referenced statements for their content, to the extent they

   exist, and deny any characterization of them.

              42.    Defendants deny the allegations in Paragraph 42 on the grounds that “barrier to

   entry,” “position,” “specialty pharmaceuticals,” “influence,” “force,” “exclusive,” “preferred

   arrangements,”      “disincentives,”   “penalties,”    “local   markets,”   “must   have,” “significa nt

   percentage,” and “substantial revenue loss” are undefined, rendering those allegations vague as a


                                                         9
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 10 of 41



   matter of law, and that, to the extent not vague, Defendants lack knowledge or informa tio n

   sufficient to form a belief as to their truth or falsity.

           43.     Defendants deny the allegations in Paragraph 43 on the grounds that “must have,”

   is undefined, rendering those allegations vague as a matter of law, and that, to the extent not vague,

   Defendants lack knowledge or information sufficient to form a belief as to their truth or falsity.

           44.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.        To the extent a response is required,

   Defendants deny the allegations in the first sentence in Paragraph 44 on the grounds that “covered

   lives” is undefined, rendering those allegations vague as a matter of law, and that, to the extent not

   vague, Defendants lack knowledge or information sufficient to form a belief as to their truth or

   falsity, except that Defendants admit that Caremark and Aetna have entered a vendor agreement

   under which Caremark provides certain PBM services to Aetna. Defendants deny the allegatio ns

   in the second, third, and fifth sentences in Paragraph 44 on the grounds that “manages,” “mail

   order and specialty pharmacies,” “specialty,” “preferred,” “Aetna members,” “specialty business,”

   “runs through,” and “effectively” are undefined, rendering those allegations vague as a matter of

   law, and that, to the extent not vague, Defendants deny the allegations. Defendants deny the

   allegations in the fourth sentence in Paragraph 44 on the grounds that “out of network” and

   “additional expenses” are undefined, rendering those allegations vague as a matter of law, and that,

   to the extent not vague, Defendants deny the allegations, except that Defendants admit that certain

   Aetna health insurance plans provide varying levels of reimbursement based on the pharmacy at

   which a prescription is filled. Defendants refer to the referenced statement in the sixth sentence


                                                        10
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 11 of 41



   of Paragraph 44 for its content, to the extent it exists, and deny any characterization of

   it. Defendants deny the allegations in the seventh sentence in Paragraph 44 on the grounds that

   “must have” is undefined, rendering those allegations vague as a matter of law, and that, to the

   extent not vague, Defendants lack knowledge or information sufficient to form a belief as to their

   truth or falsity.

           45.         Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.            To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to Blue Shield

   California members.         Defendants deny the remaining allegations in the in Paragraph 45 on the

   grounds that “specialty pharmaceuticals” and              “must have” are undefined, rendering those

   allegations vague as a matter of law, and that, to the extent not vague, Defendants lack knowledge

   or information sufficient to form a belief as to their truth or falsity.

           46.         Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.            To the extent a response is required,

   Defendants admit that CVS has contracted with CareFirst.               Defendants deny the remaining

   allegations in Paragraph 46 on the grounds that “specialty pharmacies” and “must have” are

   undefined, rendering those allegations vague as a matter of law, and that, to the extent not vague,

   Defendants lack knowledge or information sufficient to form a belief as to the truth or falsity.




                                                        11
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 12 of 41



           47.      Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to BlueCross

   BlueShield South Carolina members. Defendants deny the remaining allegations in Paragraph 47

   on the grounds that “specialty pharmacy” and “must have” are undefined, rendering those

   allegations vague as a matter of law, and that, to the extent not vague, Defendants lack knowledge

   or information sufficient to form a belief as to their truth or falsity.

           48.      Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to Harvard Pilgr im

   members, but deny that CVS is the “exclusive” specialty pharmacy for Harvard Pilgrim members.

   Defendants deny the remaining allegations in Paragraph 48 on the grounds that “specialty

   pharmacy” and “must have” are undefined, rendering those allegations vague as a matter of law,

   and that, to the extent not vague, Defendants lack knowledge or information sufficient to form a

   belief as to their truth or falsity.

           49.      Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,


                                                      12
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 13 of 41



   Defendants admit that CVS has contracted with Anthem BlueCross BlueShield in Indiana.

   Defendants deny the remaining allegations in the third sentence in Paragraph 49 on the grounds

   that “specialty pharmacies” and “must have” are undefined, rendering those allegations vague as

   a matter of law, and that, to the extent not vague, Defendants lack knowledge or informa tio n

   sufficient to form a belief as to their truth or falsity.

           50.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to HealthPartners

   members. Defendants deny the remaining allegations in Paragraph 50 on the grounds that “most,”

   “specialty pharmaceuticals,” and “must have” are undefined, rendering those allegations vague as

   a matter of law, and that, to the extent not vague, Defendants lack knowledge or informa tio n

   sufficient to form a belief as to their truth or falsity.

           51.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to Wellmark Blue

   Cross Blue Shield members. Defendants deny the remaining allegations in Paragraph 51 on the

   grounds that “specialty pharmaceuticals” and “must have” are undefined, rendering those

   allegations vague as a matter of law, and that, to the extent not vague, Defendants lack knowledge

   or information sufficient to form a belief as to their truth or falsity.


                                                        13
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 14 of 41



           52.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to the Sharp Health

   Plan of San Diego members. Defendants deny the remaining allegations in Paragraph 52 on the

   grounds that “specialty pharmaceuticals” and “must have” are undefined, rendering those

   allegations vague as a matter of law, and that, to the extent not vague, Defendants lack knowledge

   or information sufficient to form a belief as to their truth or falsity.

           53.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to CareSource

   members.      Defendants deny the remaining allegations in Paragraph 53 on the grounds that

   “specialty pharmaceuticals” and “must have” are undefined, rendering those allegations vague as

   a matter of law, and that, to the extent not vague, Defendants lack knowledge or informa tio n

   sufficient to form a belief as to their truth or falsity.

           54.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to Florida Blue


                                                        14
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 15 of 41



   members. Defendants deny that CVS is “one of two preferred suppliers.” Defendants deny the

   remaining allegations in Paragraph 54 on the grounds that “specialty pharmaceuticals” and “must

   have” are undefined, rendering those allegations vague as a matter of law, and that, to the extent

   not vague, Defendants lack knowledge or information sufficient to form a belief as to their truth

   or falsity.

            55.    Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to Blue Cross of

   Idaho members. Defendants deny the remaining allegations in Paragraph 55 on the grounds that

   “specialty pharmaceuticals” and “must have” are undefined, rendering those allegations vague as

   a matter of law, and that, to the extent not vague, Defendants lack knowledge or informa tio n

   sufficient to form a belief as to their truth or falsity.

            56.    Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to the Governme nt

   Employees Health Association members. Defendants deny the remaining allegations in Paragraph

   56 on the grounds that “specialty pharmaceuticals” and “must have” are undefined, rendering those

   allegations vague as a matter of law, and that, to the extent not vague, Defendants lack knowledge

   or information sufficient to form a belief as to their truth or falsity.


                                                        15
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 16 of 41



           57.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to MVP Healthcare

   members.      Defendants deny the remaining allegations in Paragraph 57 on the grounds that

   “specialty pharmaceuticals” and “must have” are undefined, rendering those allegations vague as

   a matter of law, and that, to the extent not vague, Defendants lack knowledge or informa tio n

   sufficient to form a belief as to their truth or falsity.

           58.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to Physicia n’s

   Health Plan of Michigan members. Defendants deny the remaining allegations in Paragraph 58

   on the grounds that “specialty pharmaceuticals” and “must have” are undefined, rendering those

   allegations vague as a matter of law, and that, to the extent not vague, Defendants lack knowledge

   or information sufficient to form a belief as to their truth or falsity.

           59.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.           To the extent a response is required,

   Defendants admit that CVS is an available supplier of certain pharmaceuticals to BlueCross


                                                        16
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 17 of 41



   BlueShield of Western New York (“BCBS WNY”) members.                   Defendants deny CVS is the

   “exclusive” supplier of over 200 pharmaceuticals for BCBS WNY.                 Defendants deny the

   remaining allegations in Paragraph 59 on the grounds that “specialty pharmaceuticals” and “must

   have” are undefined, rendering those allegations vague as a matter of law, and that, to the extent

   not vague, Defendants lack knowledge or information sufficient to form a belief as to their truth

   or falsity.

            60.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.         To the extent a response is required,

   Defendants deny the allegations in Paragraph 60 on the grounds that “preferred pharmacy,”

   “specialty pharmacy,” “many,” “major,” “regional insurance markets,” and “must have” are

   undefined, rendering those allegations vague as a matter of law, and that, to the extent not vague,

   Defendants lack knowledge or information sufficient to form a belief as to their truth or falsity.

            61.     Pursuant to the Court’s April 3, 2019 Order, Plaintiff’s antitrust claims are limited

   to 22 individual “CBSAs” identified in Paragraph 114. To the extent allegations directed at

   Plaintiff’s antitrust claims relate to any other geographic localities, Defendants are not obligated

   to respond and on that basis deny those allegations.         To the extent a response is required,

   Defendants deny the allegations in Paragraph 61 on the grounds that “specialty pharmaceutica ls, ”

   “many,” and “must have” are undefined, rendering those allegations vague as a matter of law, and

   that, to the extent not vague, Defendants lack knowledge or information sufficient to form a belief

   as to their truth or falsity.




                                                     17
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 18 of 41



           62.     Defendants deny the allegations in the first sentence in Paragraph 62 on the grounds

   “Industry participants,” “widely agree,” and “specialty pharmaceuticals” are undefined, rendering

   those allegations vague as a matter of law, and that, to the extent not vague, Defendants lack

   knowledge or information sufficient to form a belief as to their truth or falsity. As to the remaining

   allegations in Paragraph 62, Defendants refer to the referenced statements for their content, to the

   extent they exist, and deny any characterization of them.

           63.     Defendants deny the allegations in the first sentence in Paragraph 63 on the grounds

   “influence,” “dictate,” “specialty pharmaceuticals,” “substantial,” and “market” are undefined,

   rendering those allegations vague as a matter of law, and that, to the extent not vague, Defendants

   lack knowledge or information sufficient to form a belief as to their truth or falsity.       As to the

   remaining allegations in Paragraph 63, Defendants refer to the referenced statements for their

   content, to the extent they exist, and deny any characterization of them.

           64.     Defendants deny the allegations in the first and last sentence in Paragraph 64 on the

   grounds “must have” and “steer” are undefined, rendering those allegations vague as a matter of

   law, and that, to the extent not vague, Defendants lack knowledge or information sufficient to form

   a belief as to their truth or falsity. As to the remaining allegations in Paragraph 64, Defendants

   lack knowledge or information sufficient to form a belief as to the truth or falsity of the allegatio ns

   and on that basis deny them.

           65.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in the first sentence in Paragraph 65 and on that basis deny them. As

   to the remaining allegations in Paragraph 65, Defendants refer to the referenced Human Resources

   & Services Administration Office of Pharmacy Affairs data, upon which the Paragraph 65 and

   Exhibit A are based, for its content and deny any characterization of it, and otherwise deny the


                                                     18
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 19 of 41



   allegations. Defendants deny that CVS has market power in any properly defined relevant antitrust

   market.

             66.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 66 and on that basis deny them.

                                   340B PROGRAM ADMINSTRATORS

             67.    Defendants refer to the referenced law in the first sentence in Paragraph 67 for its

   content and deny any characterization of it. Defendants admit that some covered entities hire

   administrators to provide services relating to the 340B program, including contracting with

   pharmacies,     eligibility   determinations,   replenishment   of drugs, technology      support, and

   compliance.     Defendants admit that administrators may charge covered entities a fee for their

   services through various models. Defendants lack knowledge or information sufficient to form a

   belief as to the truth or falsity of the remaining allegations in Paragraph 67 and on that basis deny

   them.

             68.    The first sentence of Paragraph 68 states a legal conclusion to which no response

   is required. To the extent any response is required, Defendants deny the allegations in the first

   sentence of Paragraph 68. Defendants deny the remaining allegations in Paragraph 68 on the

   grounds that “often,” “different databases,” “costly,” “optimized,” and “typically” are undefined,

   rendering those allegations vague as a matter of law, and that, to the extent not vague, Defendants

   lack knowledge or information sufficient to form a belief as to their truth or falsity.

             69.    Defendants admit that Sentry purports to offer services or products called

   Sentinel™ and Sentrex®, and otherwise deny the allegations in Paragraph 69.

             70.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 70 and on that basis deny them.


                                                       19
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 20 of 41



          71.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 71 and on that basis deny them.

       SENTRY’S CONTRIBUTIONS TO CVS’S CONTRACT PHARMACY BUSINESS

          72.     Defendants deny the allegations in Paragraph 72 on the ground that “growing

   dominance,” “investments,” “expertise,” “proprietary knowledge,” and “trade secrets” are

   undefined, rendering those allegations vague as a matter of law, and to the extent not vague,

   Defendants deny the allegations.

          73.     Defendants admit that CVS contracted with various customers of Sentry to provide

   340B pharmacy services. Defendants deny the allegations in the second and third sentences of

   Paragraph 73 on the grounds that “typically” and “almost always” are undefined, rendering those

   allegations vague as a matter of law, and to the extent not vague, Defendants deny the allegatio ns.

          74.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in the first sentence of Paragraph 74 and on that basis deny them. The

   second sentence of Paragraph 74 states a legal conclusion to which no response is required. To the

   extent any response is required, Defendants deny the allegations in the second sentence of

   Paragraph 74. As to the remaining allegations, Defendants admit that CVS and Sentry shared

   various documents and information with each other in the course of their business relations hip.

   Defendants otherwise lack knowledge or information sufficient to form a belief as to the truth or

   falsity of the allegations in Paragraph 74 and on that basis deny them.

          75.     Defendants deny the allegations in the first sentence of Paragraph 75 on the basis

   that “operational procedures” is undefined, rendering those allegations vague as a matter of law,

   and to the extent not vague, Defendants deny the allegations.   Defendants deny the allegations in

   the second sentence of Paragraph 75.


                                                   20
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 21 of 41



               76.   Defendants deny the allegations in the first and second sentences of Paragraph 76

   on the grounds that “proprietary software programs,” “valuable features,” “enhanced,” “value, ”

   and “competitive advantage” are undefined, rendering those allegations vague as a matter of law,

   and to the extent not vague, Defendants deny the allegations.         Defendants lack knowledge or

   information sufficient to form a belief as to the truth or falsity of the allegations in the third and

   fourth sentences of Paragraph 76 and on that basis deny them. Defendants deny the allegations in

   the fifth sentence of Paragraph 76 on the grounds that “valuable” and “proprietary features” are

   undefined, rendering those allegations vague as a matter of law, and to the extent not vague,

   Defendants deny the allegations, except that Defendants admit that CVS had access to Sentry’s

   software in connection with CVS’s provision of contract pharmacy services to certain covered

   entities.

               77.   Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in the first, second, and fifth sentences of Paragraph 77 and on that

   basis deny them. Defendants deny the allegations in the third and fourth sentences of Paragraph

   77 on the grounds that “internal procedures,” “best practices,” “operational forms,” “work and data

   flows,” and “the overall internal structure” are undefined, rendering those allegations vague as a

   matter of law, and to the extent not vague, Defendants deny the allegations, except that Defendants

   admit that CVS and Sentry shared various documents and information with each other in the

   regular course of business. Defendants deny the allegations in the sixth sentence of Paragraph 77;

   but admits that, since at least 2015, CVS has had a front-row seat to significant technical problems

   and delays associated with Sentry’s products.

               78.   Defendants admit that CVS contracted with various customers of Sentry.

   Defendants deny that the identity of any covered entity in the 340B program is confidential or


                                                      21
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 22 of 41



   proprietary information. Defendants refer to the referenced contracts for their content, to the extent

   they exist, and deny any characterization of them. Defendants lack knowledge or informa tio n

   sufficient to form a belief as to the truth or falsity of the remaining allegations in Paragraph 78 and

   on that basis deny them.

          79.     Defendants refer to the referenced contracts for their content, to the extent they

   exist, and deny any characterization of them, and otherwise deny the allegations in Paragraph 79.

          80.     Defendants refer to the referenced contract for its content and deny any

   characterization of it, and otherwise deny the allegations in Paragraph 80. The last sentence of

   Paragraph 80 states legal conclusions to which no response is required.

          81.     Defendants refer to the referenced contract for its content and deny any

   characterization of it, and otherwise deny the allegations in Paragraph 81. The last sentence of

   Paragraph 81 states legal conclusions to which no response is required.

          82.     Defendants deny that Sentry’s 340B Backbone™ platform ever provided CVS with

   a single integration point for their 340B program needs or with the benefit of streamlining

   pharmacy chain operations, financial reconciliation and inventory processes across the entirety of

   the chain’s 340B program.      Defendants admit that, since at least 2015, CVS has experienced

   significant technical problems and delays associated with Sentry’s Backbone product. Defendants

   lack knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

   allegations in Paragraph 82 and on that basis deny them.

          83.     Defendants refer to the referenced contract for its content and deny any

   characterization of it. Defendants admit that CVS worked with Sentry in good faith to perform

   CVS’s obligations under the contract, and that CVS and Sentry shared various documents and

   information with each other in the course of the business relationship. Defendants otherwise lack


                                                     22
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 23 of 41



   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

   Paragraph 83 and on that basis deny them.

           84.     Defendants refer to the referenced contract for its content and deny any

   characterization of it.

                       SENTRY’S RELATIONSHIP WITH WELLPARTNER

           85.     Defendants admit the allegations in Paragraph 85.

           86.     Defendants deny the allegations in the first sentence of Paragraph 86 on the grounds

   that “confidential information,” “information,” and “proprietary           configurations   and data

   specifications” are undefined, rendering those allegations vague as a matter of law, and to the

   extent not vague, Defendants deny the allegations.

           87.     Defendants deny the allegations in the first sentence of Paragraph 87 on the grounds

   that “proprietary configurations and data specifications” are undefined, rendering those allegatio ns

   vague as a matter of law, and to the extent not vague, Defendants deny the allegations.         With

   respect to the first and second sentences of Paragraph 87, Defendants refer to the referenced

   contract for its content and deny any characterization of it. The last sentence of Paragraph 87 states

   legal conclusions to which no response is required.

           88.     With respect to the first and third sentences of Paragraph 88, Defendants refer to

   the referenced contract for its content and deny any characterization of it. Defendants deny the

   allegations in the second sentence of Paragraph 88 on the grounds that “extensive” and “proprietary

   products and systems” are undefined, rendering those allegations vague as a matter of law, and to

   the extent not vague, Defendants deny the allegations.




                                                    23
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 24 of 41



        DEFENDANTS’ ANTICOMPETITIVE, TORTIOUS, AND UNFAIR CONDUCT

          89.     Defendants refer to the referenced statements for their content, to the extent they

   exist, and deny any characterization of them.

          90.     Defendants deny the first two sentences in Paragraph 90. As to the third and fifth

   sentences in Paragraph 90, Defendants refer to the referenced statements for their content, to the

   extent they exist, and deny any characterization of them. Defendants lack knowledge or

   information sufficient to form a belief as to the truth or falsity of the remaining allegations in

   Paragraph 90 and on that basis deny them.

          91.     Defendants admit that CVS and Wellpartner employees reached out to contacts at

   individual covered entities with which CVS already had a contract pharmacy relationship (or was

   negotiating a Pharmacy Services Agreement) to discuss the Integrated 340B Solution. Defendants

   otherwise deny the remaining allegations in Paragraph 91.

          92.     Defendants admit that CVS and Wellpartner employees reached out to contacts at

   individual covered entities with which CVS already had a contract pharmacy relationship (or was

   negotiating a Pharmacy Services Agreement) to discuss the Integrated 340B Solution, and

   otherwise deny the allegations in the first sentence of Paragraph 92. Defendants lack knowledge

   or information sufficient to form a belief as to the truth or falsity of the allegations in the second

   and third sentences of Paragraph 92 and on that basis deny them.

          93.     Defendants deny the allegations in the first sentence in Paragraph 93. With respect

   to the second sentence in Paragraph 93, Defendants refer to the referenced December 20, 2017

   communication for its content and deny any characterization of it. Defendants admit that CVS and

   Wellpartner employees reached out to contacts at individual covered entities with which CVS

   already had a contract pharmacy relationship (or was negotiating a Pharmacy Services Agreement)


                                                    24
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 25 of 41



   to discuss the Integrated 340B Solution, and otherwise deny the allegations in the third sentence

   of Paragraph 93. Defendants deny the allegations in the fourth and fifth sentences of Paragraph

   93.

          94.     Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 94 and on that basis deny them.        To the extent the

   allegations in Paragraph 94 rely on written communications or statements, Defendants refer to the

   referenced communications or statements for their content, to the extent they exist, and deny any

   characterization of them.

          95.     Defendants refer to the referenced communications or statements for their content,

   to the extent they exist, and deny any characterization of them.

          96.     Defendants deny the allegations in the first and second sentence of Paragraph 96

   on the grounds that “steer,” “meaningfully influence,” “resisted,” and “mandate” are undefined,

   rendering those allegations vague as a matter of law. Defendants deny the allegations in the last

   sentence of Paragraph 96.

          97.     Denied.

          98.     Defendants refer to the referenced communications or statements for their content,

   to the extent they exist, and deny any characterization of them.        Defendants otherwise lack

   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

   Paragraph 98 and on that basis deny them.

          99.     Defendants deny the first sentence of Paragraph 99 on the basis that “typically, ”

   “time consuming,” and “complicated” are undefined, rendering those allegations vague as a matter

   of law, and to the extent not vague, Defendants deny the allegations. Defendants refer to the




                                                    25
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 26 of 41



   referenced communications in the second sentence of Paragraph 99 for their content, to the extent

   they exist, and deny any characterization of them.

             100.     Denied.

             101.     Defendants admit that during the term of the 340B Platform Agreement Sentry

   caused significant technical problems and delays associated with its Backbone product, which

   Sentry attempted to, but could not, solve. These problems included, among others, discrepancies

   in data and software glitches that made it difficult and unwieldy to realize the services the

   Backbone product was supposed to provide.            Defendants otherwise deny the allegations in

   Paragraph 101.

             102.     Denied.

             103.     Denied.

                    FIRST CLAIM FOR RELIEF: UNLAWFUL TYING (15 U.S.C. § 1)

             104.     Defendants incorporate by reference their responses to the Amended Complaint

   paragraphs referenced in Paragraph 1 through 103 and adopt the same as though fully set forth

   herein.

             105.     The first sentence of Paragraph 105 states legal conclusions to which no response

   is required. To the extent any response is required, Defendants deny the allegations in the first

   sentence of Paragraph 105. Defendants lack knowledge or information sufficient to form a belief

   as to the truth or falsity of the remaining allegations in Paragraph 105 and on that basis deny them.

             106.     Denied.

             107.     Paragraph 107 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 107.




                                                     26
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 27 of 41



          108.    Paragraph 108 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 108.

          109.    Defendants deny the allegations in the first, second, third, and sixth sentences in

   Paragraph 109. Defendants lack knowledge or information sufficient to form a belief as to the

   truth or falsity of the allegations in the fourth and fifth sentences in Paragraph 109 and on that

   basis deny them. Defendants deny the allegations in the seventh sentence in Paragraph 109 on the

   grounds that “many” is undefined, rendering those allegations vague as a matter of law, and to the

   extent not vague, Defendants deny the allegations.

          110.    Paragraph 110 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 110.

          111.    The allegations in Paragraph 111 are directed toward Plaintiff’s allegations that

   CVS has market power in a “national” market, which no longer form part of Plaintiff’s Antitr ust

   claims pursuant to the Court’s April 3, 2019 Order, and therefore no response is required. In

   particular, the Court held, “Plaintiff’s reliance on Exhibit A does not lead to the plausible inference

   that CVS possesses the requisite market share specifically in a national 340B contract pharmacy

   services market.” ECF No. 175 at 12. Paragraph 111 also states legal conclusions to which no

   response is required. To the extent any response is required, Defendants deny the allegations in

   Paragraph 111.

          112.    The allegations in Paragraph 112 are directed toward Plaintiff’s allegations that

   CVS has market power in a “national” market, which were dismissed pursuant to the Court’s April

   3, 2019 Order, and therefore no response is required. Paragraph 112 also states legal conclusio ns

   to which no response is required.      To the extent any response is required, the allegations in

   Paragraph 112 are denied.


                                                     27
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 28 of 41



          113.    Paragraph 113 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 113.

          114.    Paragraph 114 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants refer to the referenced HRSA database for its content

   and deny any characterization of it, and Defendants otherwise deny the allegations in Paragraph

   114.

          115.    Paragraph 115 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 115.

          116.    Paragraph 116 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 116.

          117.    Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 117 and on that basis deny them.

          118.    Paragraph 118 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 118.

          119.    Paragraph 119 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 119.

          120.    Defendants deny the allegations in the first and second sentences in Paragraph 120.

   As to the third, fourth, fifth, sixth, and seventh sentences in Paragraph 120, Defendants refer to the

   referenced communications for their content, to the extent they exist, and deny any characteriza tio n

   of them. Defendants deny the allegations in the eighth and ninth sentences in Paragraph 120.

          121.    As to the second, third, fourth, fifth, and sixth sentences in Paragraph 121,

   Defendants refer to the referenced communications for their content, to the extent they exist, and

   deny any characterization of them. Defendants deny the remaining allegations in Paragraph 121.


                                                    28
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 29 of 41



                     THIRD CLAIM FOR RELIEF: BREACH OF CONTRACT

             122.   Defendants incorporate by reference their responses to the Amended Complaint

   paragraphs referenced in Paragraph 1 through 103 and adopt the same as though fully set forth

   herein.

             123.   Defendants refer to the referenced contract for its content, to the extent it exists,

   and deny any characterization of it.

             124.   Defendants refer to the referenced contract for its content, to the extent it exists,

   and deny any characterization of it.

             125.   Defendants refer to the referenced contract for its content, to the extent it exists,

   and deny any characterization of it.

             126.   Defendants refer to the referenced contract for its content, to the extent it exists,

   and deny any characterization of it.

             127.   Paragraph 127 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 127.

             128.   Paragraph 128 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 128.

             129.   Paragraph 129 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants refer to the referenced contracts for their content, to

   the extent they exist, and deny any characterization of them, and otherwise deny the allegations in

   Paragraph 129.

             130.   Paragraph 130 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 130.




                                                     29
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 30 of 41



             131.   Paragraph 131 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 131.

             132.   Paragraph 132 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 132.

             133.   Paragraph 133 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 133.

     FOURTH CLAIM FOR RELIEF: TORTIOUS INTERFERENCE WITH CONTRACT

             134.   Defendants incorporate by reference their responses to the Amended Complaint

   paragraphs referenced in Paragraph 1 through 121 and adopt the same as though fully set forth

   herein.

             135.   Paragraph 135 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 135.

             136.   Defendants refer to the referenced contracts for their content, to the extent they

   exist, and deny any characterization of them.

             137.   Defendants deny the allegations in Paragraph 137 on the grounds that “these

   contracts” and the relevant timeframe are undefined, rendering those allegations vague as a matter

   of law, and to the extent not vague, Defendants deny the allegations.

             138.   The first sentence of Paragraph 138 states legal conclusions to which no response

   is required. To the extent any response is required, Defendants deny the allegations in the first

   sentence of Paragraph 138. Defendants admit that CVS and Wellpartner employees reached out

   to contacts at individual covered entities with which CVS already had a contract pharmacy

   relationship (or was negotiating a Pharmacy Services Agreement) to discuss the Integrated 340B

   Solution, and otherwise deny the allegations in the second sentence of Paragraph 138. Defendants


                                                    30
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 31 of 41



   lack knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

   allegations in Paragraph 138 and on that basis deny them.

             139.   Paragraph 139 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 139.

          FIFTH CLAIM FOR RELIEF: TORTIOUS INTERFERENCE WITH BUSINESS
                                  RELATIONSHIPS

             140.   Defendants incorporate by reference their responses to the Amended Complaint

   paragraphs referenced in Paragraph 1 through 121 and adopt the same as though fully set forth

   herein.

             141.   The first sentence of Paragraph 141 states legal conclusions to which no response

   is required. To the extent any response is required, Defendants deny the allegations in Paragraph

   141.

             142.   Defendants deny the allegations in the first and third sentences of Paragraph 142.

   Defendants lack knowledge or information sufficient to form a belief as to the truth or falsity of

   the allegations in the second and fourth sentences of Paragraph 142 and on that basis deny them.

             143.   Paragraph 143 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 143.

             144.   Denied.

             145.   Paragraph 145 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 145.

             146.   Paragraph 146 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 146.




                                                    31
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 32 of 41



         SIXTH CLAIM FOR RELIEF: MISAPPROPRIATION OF TRADE SECRETS
                                (18 U.S.C § 1836)

             147.   Defendants incorporate by reference their responses to the Amended Complaint

   paragraphs referenced in Paragraph 1 through 121 and adopt the same as though fully set forth

   herein.

             148.   The first and second sentences in Paragraph 148 state legal conclusions to which

   no response is required. To the extent any response is required, Defendants deny the allegatio ns

   in the first and second sentences in Paragraph 148. The remaining allegations in Paragraph 148

   consist of Plaintiff’s characterization of their previous allegations, to which no response is

   required.    To the extent any response is required, Defendants incorporate by reference their

   responses to the Amended Complaint paragraphs referenced in Paragraph 1 through 121 and adopt

   the same as though fully set forth herein, and otherwise deny the remaining allegations in

   Paragraph 148.

             149.   Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 149 and on that basis deny them.

             150.   Paragraph 150 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 150.

             151.   Denied.

             152.   Denied.

             153.   Denied.

             154.   Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 154 and on that basis deny them.

             155.   Paragraph 155 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 155.

                                                     32
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 33 of 41



       SEVENTH CLAIM FOR RELIEF: MISAPPROPRIATION OF TRADE SECRETS
                            (FLA. STAT. § 688.002)

             156.   Defendants incorporate by reference their responses to the Amended Complaint

   paragraphs referenced in Paragraph 1 through 121 and adopt the same as though fully set forth

   herein.

             157.   The first and second sentences in Paragraph 157 state legal conclusions to which

   no response is required. To the extent any response is required, Defendants deny the allegatio ns

   in the first and second sentences in Paragraph 157. The remaining allegations in Paragraph 157

   consist of Plaintiff’s characterization of their previous allegations, to which no response is

   required.    To the extent any response is required, Defendants incorporate by reference their

   responses to the Amended Complaint paragraphs referenced in Paragraph 1 through 121 and adopt

   the same as though fully set forth herein, and otherwise deny the remaining allegations in

   Paragraph 157.

             158.   Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 158 and on that basis deny them.

             159.   Paragraph 159 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 159.

             160.   Denied.

             161.   Denied.

             162.   Denied.

             163.   Defendants lack knowledge or information sufficient to form a belief as to the truth

   or falsity of the allegations in Paragraph 163 and on that basis deny them.

             164.   Paragraph 164 states legal conclusions to which no response is required. To the

   extent any response is required, Defendants deny the allegations in Paragraph 164.

                                                     33
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 34 of 41



                                        PRAYER FOR RELIEF

          165.    Paragraph 165 states Plaintiff’s requests for relief to which no response is required.

   To the extent any response is required, Defendants deny that Plaintiff is entitled to any of the relief

   listed in Paragraph 165.

                                     AFFIRMATIVE DEFENSES

          166.    Defendants assert the following affirmative defenses pursuant to Federal Rule of

   Civil Procedure 8(c). Defendants undertake the burden of proof as to only those defenses deemed

   affirmative defenses by law, regardless of how such defenses are denominated herein. Further,

   Defendants reserve the right to amend their Answer if additional affirmative defenses become

   apparent through the course of this action, and Defendants reserve the right to assert any and all

   defenses as to which they do not bear the burden of proof.          Finally, Defendants incorporate

   paragraphs 1 through 165 of the Answer as if set forth fully in each affirmative defense herein.

                                  FIRST AFFIRMATIVE DEFENSE

          167.    Sentry’s claims are barred, in whole or in part, because Sentry’s provision of 340B

   platform services was a condition precedent to CVS’s obligations under the 340B Platform

   Agreement (attached as Exhibit C to the Sept. 9, 2018 Amended Complaint).             Sentry failed to

   provide the 340B platform services required by the 340B Platform Agreement and unilatera lly

   terminated the contract in February 2018. Sentry’s material breaches of the 340B Platform

   Agreement preclude Sentry from recovering under the contract.

                                SECOND AFFIRMATIVE DEFENSE

          168.    Sentry’s claims are barred, in whole or in part, because Sentry’s provision of a

   technology platform to facilitate transmission of 340B Data was a condition precedent to

   Wellpartner’s obligations under the 340B Backbone Agreement (attached as Exhibit D to the Sept.


                                                     34
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 35 of 41



   9, 2018 Amended Complaint). Sentry failed to provide the technology platform required by the

   340B Backbone Agreement.        This failure constitutes a material breach of the 340B Backbone

   Agreement and precludes Sentry from recovering under the contract.

                                  THIRD AFFIRMATIVE DEFENSE

          169.    Sentry’s claims are barred, in whole or in part, by the doctrines of unclean hands

   and/or in pari delicto. Defendants deny that any CVS policy of exclusivity with respect to

   Wellpartner is or could be unlawful.     But even if Sentry were correct that such a policy could

   violate the law, Sentry would be barred from obtaining the relief it seeks, at law and in equity, by

   Sentry’s participation in that same purported wrongdoing.       Specifically, Sentry manipulated its

   relationship with CVS and covered entities to obtain exclusivity in its provision of third-party

   administrative services as to a significant number of CVS retail pharmacies, and Sentry exploited

   such exclusivity to its own pecuniary advantage.

                                FOURTH AFFIRMATIVE DEFENSE

          170.    Sentry’s claims are barred, in whole or in part, because Sentry failed to mitigate

   any alleged damages. To the extent Defendants’ conduct has caused Sentry any damage, Sentry

   has failed to take commercially reasonable steps to mitigate the alleged damages, includ ing

   without limitation, upon information and belief, by failing to acquire new covered entity business

   to replace the business Sentry lost, if any, purportedly as a result of the conduct alleged in Sentry’s

   complaint.

                                  FIFTH AFFIRMATIVE DEFENSE

          171.    Sentry’s claims are barred, in whole or in part, by the doctrines of economic

   privilege and competition.     Upon information and belief, Sentry entered into contracts with

   covered entities for the primary purpose of assisting covered entities to realize 340B program


                                                     35
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 36 of 41



   revenues at contract pharmacies such as CVS. Upon information and belief, the execution of a

   contract between a covered entity and a contract pharmacy is a condition precedent to the parties’

   obligations under covered entities’ contracts with Sentry. To the extent that Sentry’s claims arise

   from CVS’s actions regarding its relationship with covered entities—including but not limited to

   its acquisition of Wellpartner and its offering of the Integrated 340B Solution—CVS did so to

   protect its own financial and business interests under its contracts with covered entities.

                                  SIXTH AFFIRMATIVE DEFENSE

           172.    Sentry’s claims are barred, in whole or in part, by the doctrine of anticipator y

   repudiation of its contracts with Defendants. To the extent a Defendant did not perform under a

   contract with Sentry, it did so only after Sentry demonstrated an inability to perform the services

   required by the 340B Platform Agreement and the 340B Backbone Agreement.

                                SEVENTH AFFIRMATIVE DEFENSE

           173.    Sentry’s claims are barred, in whole or in part, because any award of treble damages

   or punitive or exemplary damages against Defendants based on the alleged conduct would violate

   the Due Process Clauses of the Fifth and Fourteenth Amendments of the Constitution of the United

   States and Section Nine of the Constitution of the State of Florida.

                                 EIGHTH AFFIRMATIVE DEFENSE

           174.    Sentry’s claims are barred, in whole or in part, by the doctrine of set-off or equitable

   recoupment. To the extent Sentry has received benefits from Defendants or any other parties under

   the 340B Platform Agreement, the 340B Backbone Agreement, or contracts between Sentry and

   covered entities, any such benefits should be counted as a set-off against any recovery Sentry

   receives in this action.




                                                     36
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 37 of 41



                                  NINTH AFFIRMATIVE DEFENSE

          175.      Sentry’s claims are barred, in whole or in part, by the doctrine of election of

   remedies to the extent that Sentry pursues one of two or more co-existing inconsistent remedies,

   and in reliance on that election, Sentry gains an advantage or Defendants suffer a detriment.

                                  TENTH AFFIRMATIVE DEFENSE

          176.      Sentry’s claims are barred, in whole or in part, to the extent Sentry seeks equitable

   relief against Defendants because Sentry has an adequate remedy at law.

                                       ADDITIONAL DEFENSES

          177.      Defendants reserve the right to assert all applicable defenses, counterclaims and/or

   cross-claims, and/or amend this Answer, once the precise nature of the relevant circumstances or

   events is determined through discovery.

                                            COUNTERCLAIM

          178.      CVS incorporates paragraphs 1 through 177 as if set forth fully herein.

          179.      Counterclaim-Plaintiff CVS brings          this breach of contract claim against

   Counterclaim-Defendant Sentry, demanding a trial by jury.

                                                THE PARTIES

          180.      Defendant/Counterclaim-Plaintiff CVS is incorporated under the laws of Rhode

   Island. CVS maintains its principal place of business at One CVS Drive, Woonsocket, Rhode

   Island, 02895.

          181.      Upon information      and    belief,    Plaintiff/Counterclaim-Defendant   Sentry   is

   incorporated under the laws of Florida. Upon information and belief, Sentry maintains its principa l

   place of business at 800 Fairway Drive, Suite 400, Deerfield Beach, Florida, 33441.




                                                       37
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 38 of 41



                                      JURISDICTION AND VENUE

           182.    This Court has jurisdiction over the subject matter of this counterclaim pursuant to

   28 U.S.C. §§ 1332, 1367.

           183.    Upon information and belief, this Court has personal jurisdiction over Sentry

   because it resides in this District.

           184.    Upon information and belief, venue is proper because Sentry resides in this District.

                                                 FACTS

           185.    In or about July 2014, CVS entered into a 340B Platform Agreement (“340B

   Platform Agreement,” attached as Exhibit C to the Sept. 9, 2018 Amended Complaint) with Sentry.

           186.    The 340B Platform Agreement gave Sentry exclusive rights to provide certain

   services with respect to CVS’s contract pharmacy agreements with covered entities.             340B

   Platform Agreement ¶ 1.

           187.    In exchange for exclusivity and other good and valuable consideration, Sentry

   agreed to provide 340B platform services to CVS. These services were to include, inter alia, 340B

   data processing and transmission, as well as 340B inventory management. Id. ¶ 3.1.

           188.    At all relevant times, CVS performed its obligations under the 340B Platform

   Agreement.

           189.    Upon information and belief, Sentry marketed itself based upon, and otherwise

   benefitted from, its relationship with CVS.

           190.    For example, covered entities approached CVS about entering into contract

   pharmacy agreements, and CVS often directed customers to Sentry for third-party administra tive

   services.

           191.    Although Sentry reaped the benefit of its contractual relationship with CVS, it

   failed to provide the services required under the 340B Platform Agreement.
                                                    38
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 39 of 41



           192.    For example, Sentry failed to process and transmit 340B data in an accurate and

   timely manner. Sentry’s failure to accurately and timely process and transmit data delayed CVS’s

   ability to perform contract pharmacy services for covered entities for as long as one year. These

   delays were caused solely by Sentry’s failure to provide the 340B platform services required by

   the 340B Platform Agreement and caused CVS substantial injury including, without limitatio n,

   lost profits arising from foregone dispensing fees and loss of goodwill.

           193.    Sentry also failed to provide 340B inventory management as contemplated by the

   340B Platform Agreement.       Sentry erroneously caused both inventory shortage and surplus,

   resulting in injury to CVS including, without limitation, additional inventory management costs.

           194.    Sentry’s failure to provide the services specified in the 340B Platform Agreement

   constitutes a material breach of the 340B Platform Agreement.

           195.    On or about February 5, 2018, Sentry unilaterally terminated the 340B Platform

   Agreement without cause, and in doing so again breached its contractual obligations.

           196.    CVS has been and continues to be damaged by Sentry’s breach of the 340B

   Platform Agreement in an amount to be proved at trial.

                                       JURY TRIAL DEMAND

           197.    Defendants and Counterclaim-Plaintiff CVS hereby demand that this matter be

   tried before a jury.

                                       PRAYER FOR RELIEF

                          WHEREFORE, Defendants respectfully request a Judgment:

                   a.     Denying all relief requested by Sentry;

                   b.     Declaring Sentry in breach of its obligation under the 340B Platform

                          Agreement;


                                                   39
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 40 of 41



                 c.     Granting CVS damages in an amount to be proved at trial, including

                        interest, to compensate CVS for Sentry’s breach of the 340B Platform

                        Agreement; and

                d.     Granting such other relief, available at law or equity, as may be just and

                       proper.

   Dated: April 15, 2019                         By:    /s/ Gail Ann McQuilkin

                                                  Harley Shepard Tropin
                                                  Gail Ann McQuilkin
                                                  KOZYAK TROPIN & THROCKMORTON
                                                  2525 Ponce de Leon Boulevard
                                                  Suite 900
                                                  Coral Gables, FL 33134
                                                  hst@kttlaw.com
                                                  gam@kttlaw.com

                                                  Enu A. Mainigi (Pro Hac Vice)
                                                  Jonathan B. Pitt (Pro Hac Vice)
                                                  Katherine A. Trefz (Pro Hac Vice)
                                                  Andrew C. Watts (Pro Hac Vice)
                                                  Tom W. Ryan (Pro Hac Vice)
                                                  WILLIAMS & CONNOLLY LLP
                                                  725 12th Street, NW
                                                  Washington, DC 20005
                                                  emainigi@wc.com
                                                  jpitt@wc.com
                                                  ktrefz@wc.com
                                                  awatts@wc.com
                                                  tryan@wc.com

                                                  Michael G. Cowie (Pro Hac Vice)
                                                  Konstantin Medvedovsky (Pro Hac Vice
                                                  Pending)
                                                  DECHERT LLP
                                                  1900 K Street, NW
                                                  Washington, DC 20006
                                                  mike.cowie@dechert.com
                                                  konstantin.medvedovsky@dechert.com

                                                  Counsel for Defendants.



                                                40
Case 0:18-cv-60257-RKA Document 178 Entered on FLSD Docket 04/15/2019 Page 41 of 41




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this April 15, 2019, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.



                                                 By: /s/ Gail Ann McQuilkin




                                                   41
